The defendant was convicted of murder in the first degree, and sentenced to death.
His victim was a defenseless woman whom he killed without provocation, in her own home, by shooting her with a pistol.
The only defense offered was the insanity of the defendant, which was specially pleaded. Under that plea the burden was on the defendant, to show to the reasonable satisfaction of the jury, that, by reason of mental disease, he could not distinguish between right and wrong with respect to the act he did; or else that, through the duress of mental disease, his free agency was destroyed. Parsons v. State, 81 Ala. 577,2 So. 854. The trial judge instructed the jury to acquit the defendant if they had a reasonable doubt of his sanity at the time of the killing — an instruction to which he was not entitled, but under which, nevertheless, the jury found against him on that issue.
There was no satisfactory evidence of exculpatory insanity as defined by the Parsons Case, and as explained to the jury by the trial judge. Conceding that the jury might have sustained the plea of insanity by virtue of permissible inferences from the evidence, they were well authorized by the evidence to find against it.
We find no prejudicial rulings on the evidence. The only insistence is that the solicitor should not have been allowed on cross-examination to ask one of defendant's insanity witnesses — a nonexpert — what weight he attached to certain details of defendant's conduct, to which he had testified, in making up his opinion, that defendant was insane. The question was of course designed to test the value of the witness' opinion, and was properly allowed within the wide discretion of the trial court in such matters.
We find nothing in the record which would justify us in reversing the judgment of conviction, and it will therefore be affirmed.
Affirmed.
All the Justices concur. *Page 191